ORDER

PAULINE NEWMAN, Circuit Judge.
Frank N. Bianehini moves for an extension of time to file his petition for review. The United States Postal Service moves to reform the caption to designate the Merit Systems Protection Board as the respondent. The court considers whether Bianchini’s petition for review should be dismissed as untimely.
On January 10, 2002, the Merit Systems Protection Board issued a final decision in Bianchini’s case, specifying that its decision was final and that any petition for review must be filed with this court within 60 days of receipt of the Board’s decision. Bianehini received the decision on January 17, 2002. His petition for review was received by the court on May 29, 2002, 132 days after Bianchini’s receipt of the Board’s decision.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed. Cir. 1984). Thus, under the time provision of the statute, Bianchini’s petition for review was due in this court within 60 days of receipt of the Board’s final decision, i.e., March 18, 2002. Because it was received on May 29, 2002, 72 days late, this court must dismiss Bianchini’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Bianchini’s petition for review is dismissed.
(2) Each side shall bear its own costs.
(2) All pending motions are moot.